Exhibit 10.1

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

This Separation of Employment Agreement and General Release (this “Agreement”)
is being entered into by and between Auxilium Pharmaceuticals, Inc. (hereinafter
“Auxilium” or the “Company”), and Jennifer Evans Stacey, Esq. (hereinafter “Ms.
Stacey”).

WHEREAS, Ms. Stacey and Auxilium are parties to that certain Amended and
Restated Employment Agreement having an effective date of December 23, 2010
(hereinafter, the “Employment Agreement”);

WHEREAS, Ms. Stacey and the Company have mutually agreed that Ms. Stacey will
resign from the Company and cease to serve as the Executive Vice President,
General Counsel, Human Resources and Secretary of the Company;

WHEREAS, as a result of such resignation Ms. Stacey’s employment with Auxilium
will end on February 3, 2012 (the “Termination Date”); and

WHEREAS, both Auxilium and Ms. Stacey desire to enter into this Agreement to
fully resolve all questions of expenses, compensation, entitlement to benefits,
and any and all other claims, whether known or unknown, which Ms. Stacey may
have relating to her employment and her resignation of employment with the
Company.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Effective as of the Termination Date, Ms. Stacey will cease to serve as
Executive Vice President, General Counsel, Human Resources and Secretary of the
Company.

2. Subject in all respects to this Agreement becoming effective and enforceable
in accordance with paragraph 11 hereof, Auxilium shall provide payments
described in (a), (b) and (e) below, less appropriate withholdings taxes and
deductions. In addition, regardless of whether this Agreement becomes effective
and enforceable in accordance with paragraph 11 hereof, Ms. Stacey shall be
entitled to the other benefits described in (c) and (d) below.

(a) Payment in the gross amount of $489,000. This amount will be paid in 12
equal monthly installments commencing within 60 days following the Termination
Date.

(b) Payment of an amount equal to $152,304.46, which is a bonus for fiscal year
2011 performance under the Company’s 2011 bonus plan. Such amount, less
applicable withholding taxes, shall be paid to Ms. Stacey at the same time as
such bonus is paid to other executives of the Company who participate in the
2011 bonus plan.

(c) If Ms. Stacey timely elects COBRA continuation coverage, reimbursement of
the monthly COBRA medical insurance cost (less any required employee payments
calculated as if Ms. Stacey had continued to be an employee) during the 12 month
period following the Termination Date for Ms. Stacey, and her spouse and (if
applicable) dependents. The COBRA health care continuation period shall run
concurrently with the foregoing period. If Ms. Stacey



--------------------------------------------------------------------------------

does not elect COBRA continuation coverage and chooses to switch from Auxilium’s
COBRA coverage to coverage under another health insurance plan, Ms. Stacey shall
have the right, with one (1) month’s written notice to Auxilium, to have
Auxilium make the same monetary payments that it would have made in respect of
COBRA continuation coverage to any other health insurance provider for health
insurance coverage for Ms. Stacey, her spouse and dependents; provided that
Ms. Stacey has delivered written evidence to Auxilium that she has secured such
alternative coverage.

(d) Ms. Stacey will also be compensated for two earned, but unused, vacation
time through the Termination Date, in an amount equal to $2,758.40.

(e) All outstanding stock options and restricted stock units that would have
become vested during the 13-month period following the Termination Date will
become fully vested as of the Termination Date. In accordance with the terms of
the applicable grant agreements pursuant to which they were granted and the
Company’s 2004 Equity Compensation Plan, Ms. Stacey has until September 30,
2012, to exercise all outstanding options that have vested as of the Termination
Date. Outstanding options and restricted stock units that have not vested as of
the Termination Date will be forfeited. Information regarding the vested options
will be provided under separate cover.

3. Payment of an amount equal to $29,883.33, which equals 30 days of salary, in
lieu of the Company’s obligation to provide notice of termination pursuant to
Section 2.1 of the Employment Agreement, which amount will be reduced by any
applicable tax withholdings and normal deductions and will be paid to Ms. Stacey
on the Company’s next regular pay cycle date after the Termination Date.

4. Ms. Stacey agrees to submit final travel and expense reports to Human
Resources by February 15, 2012, and to cooperate with the immediate return of
all Company property, as applicable; provided that Ms. Stacey may retain her
Company purchased iPhone, iPad and laptop computer so long as Ms. Stacey
cooperates with the Company to remove all Company-related information from such
devices.

5. MS. STACEY, FOR HERSELF AND HER RESPECTIVE ADMINISTRATORS, EXECUTORS, AGENTS,
BENEFICIARIES AND ASSIGNS, HEREBY WAIVES, RELEASES AND FOREVER DISCHARGES
AUXILIUM PHARMACEUTICALS, INC. (AS DEFINED BELOW) OF AND FROM ANY AND ALL CLAIMS
(AS DEFINED BELOW). Ms. Stacey further agrees that should any other person,
organization or entity file a lawsuit or arbitration to assert any such Claim,
she will not seek any personal relief in such an action. This General Release of
Claims provision (hereafter “Release”) covers all Claims arising from the
beginning of time up to and including the effective date of this Agreement.

Exclusions: Notwithstanding any other provision of this Release, the following
are not barred by the Release: (a) Claims relating to the validity of this
Agreement; (b) Claims by either party to enforce this Agreement; (c) Claims for
indemnification or advancement or reimbursement of legal fees pursuant to the
Company’s certificate of incorporation, bylaws or other corporate governance
documents or policies or pursuant to any directors and officers or other
insurance policies covering Ms. Stacey; (d) Claims for unemployment benefits;
(e) Claims

 

2



--------------------------------------------------------------------------------

for any benefits under any of Auxilium’s employee benefit plans to the extent
that such benefits are provided for under this Agreement specifically; and
(f) Claims which legally may not be waived. In addition, this Release does not
bar Ms. Stacey’s right to file an administrative charge with the Equal
Employment Opportunity Commission (“EEOC”) and/or to participate in an
investigation by the EEOC, although the Release does bar Ms. Stacey’s right to
recover any personal relief if she or any person, organization, or entity
asserts a charge on her behalf, including in a subsequent lawsuit or
arbitration.

The following provisions further explain this Release:

(a) Definition of “Claims”. Except as stated above, “Claims” includes without
limitation all actions or demands of any kind that Ms. Stacey now has or may
have or claim to have in the future. More specifically, Claims include rights,
causes of action, damages, penalties, losses, attorneys’ fees, costs, expenses,
obligations, agreements, judgments and all other liabilities of any kind or
description whatsoever, either in law or in equity, whether known or unknown,
suspected or unsuspected.

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on Ms. Stacey’s employment with the Company,
the terms and conditions of such employment or Ms. Stacey’s separation from
employment. More specifically, all of the following are among the types of
Claims which, to the extent permitted by law, are waived and barred by this
Release:

 

  •  

Contract Claims (whether express or implied);

 

  •  

Tort Claims, such as for tortious interference, defamation or emotional
distress;

 

  •  

Claims under federal, state and municipal laws, regulations, ordinance or court
decisions of any kind;

 

  •  

Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

 

  •  

Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act and similar state and
local laws, all as amended;

 

  •  

Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act, all as amended, and similar state and local laws;

 

  •  

Claims for wrongful discharge; and

 

  •  

Claims for attorney’s fees, litigation expenses and/or costs.

The foregoing list is intended to be illustrative and not exhaustive.

 

3



--------------------------------------------------------------------------------

(b) Definition of “Auxilium Pharmaceuticals, Inc.” “Auxilium Pharmaceuticals,
Inc.” includes without limitation Auxilium Pharmaceuticals, Inc. and its
respective past, present and future parents, affiliates, subsidiaries,
divisions, predecessors, successors, assigns, employee benefit plans and trusts.
It also includes all past, present and future managers, directors, officers,
partners, agents, employees, attorneys, representatives, consultants,
associates, fiduciaries, plan sponsors, administrators and trustees of each of
the foregoing.

6. Ms. Stacey expressly acknowledges that:

(a) She remains bound by Sections 4, 5, and 7 of the Employment Agreement until
the anniversary of the Termination Date, which remain in full force and effect
only to the extent permitted by applicable law and rules of professional ethics,
and whose remaining in full force and effect is reasonably and properly required
for the protection of the Company’s business; and, in keeping with the
foregoing, Ms. Stacey explicitly and specifically acknowledges that among her
obligations thereunder, she may not directly or indirectly solicit or recruit
any employee of Auxilium to work for a third party other than Auxilium
(excluding newspaper or similar print or electronic solicitations of general
circulation) prior to the anniversary of this Agreement;

(b) The provisions of Section 8 of the Employment Agreement remain in full force
and effect, only to the extent permitted by applicable law and rules of
professional ethics;

(c) Auxilium’s obligation to provide her with the benefits set forth in
paragraph 2 above are contingent upon her ongoing compliance with Sections 4, 5,
and 7 of the Employment Agreement, only to the extent permitted by applicable
law and rules of professional ethics;

(d) For one year following the Termination Date, she will not disparage the
personal or professional reputation of Auxilium, its directors, officers, or
employees. For one year following the Termination Date, Auxilium agrees that its
officers and directors will not disparage the personal or professional
reputation of Ms. Stacey. Nothing in this section is intended to prohibit or
restrict Ms. Stacey or Auxilium, its officers and directors from making: (i) any
disclosure of information required by law or participating in an otherwise
legally protected activity, such as an investigation or proceeding by a federal
regulatory or law enforcement agency or legislative body; (ii) traditional
competitive statements in the course of promoting a competing business, so long
as such statements do not violate Sections 4, 5, or 7 of the Employment
Agreement; or (iii) good faith rebuttals of the other party’s untrue or
materially misleading statements;

(e) During the 30 days after the Termination Date, she will cooperate with
Auxilium with respect to any matter of which she had knowledge during her
employment with Auxilium at the reasonable request of Auxilium’s General Counsel
(the “Services”). Unless the parties agree otherwise, Ms. Stacey shall perform
the Services telephonically or electronically and Auxilium will reasonably
accommodate Ms. Stacey’s schedule with regard to other work for which she may be
responsible. Under no circumstances shall Ms. Stacey, in the course of
performing the Services or otherwise, be provided with any material non-public
information within the meaning of Rule 10b5-1 under the Securities Exchange Act
of 1934, as amended. No

 

4



--------------------------------------------------------------------------------

breach of this Section 5(e) shall be deemed to have occurred unless Auxilium
provides Ms. Stacey with written notice describing with particularity the manner
in which it alleges this Section 5(e) has been breached, Auxilium provides
Ms. Stacey with 15 days after her receipt of such written notice to cure any
such alleged breach, and, after the expiration of such 15 day period, Auxilium
determines that such breach has not been cured; and

(f) After the Termination Date, Auxilium will not have any obligation to provide
Ms. Stacey at any time in the future with any payments, benefits or
considerations other than those recited in subsections (a) through (e) of
paragraph 2 above and any vested benefits to which Ms. Stacey may be entitled
under the terms of Auxilium’s benefit plans.

7. The Company will not contest any claim by Ms. Stacey before any governmental
authority for unemployment benefits that is based upon her termination of
employment with the Company.

8. By entering into this Agreement, the Company does not admit and expressly
denies that it has violated any contract, rule or law, including but not limited
to, any federal, state and local statute or law relating to employment or
employment discrimination.

9. Ms. Stacey understands and acknowledges that by signing this Agreement and
accepting the terms contained herein she is receiving benefits that she would
not otherwise be entitled to. Ms. Stacey acknowledges that she is receiving
these payments and benefits in exchange for entering into this Agreement and
complying with all the provisions of this Agreement.

10. Ms. Stacey acknowledges that she has been advised in writing by Auxilium to
consult with an attorney before signing this Agreement.

11. Ms. Stacey acknowledges that she has been provided with a period of at least
21 calendar days to consider the terms of this offer from the date this
Agreement first was presented to her on February 3, 2012. Ms. Stacey agrees that
any changes to this offer, whether material or immaterial, will not restart the
running of the foregoing consideration period.

Ms. Stacey agrees to notify Auxilium of her acceptance of this Agreement by
delivering a signed copy to the Company, addressed to Jennifer Armstrong.
Ms. Stacey understands that she may take the entire 21-day period to consider
this Agreement. If Ms. Stacey does not notify Auxilium of her acceptance of this
Agreement by delivering a signed copy to the Company, addressed to Jennifer
Armstrong, Ms. Stacey shall have no further right to receive the payments
recited in subsections (a) and (b) of paragraph 2 above.

By signing and returning this Agreement, Ms. Stacey acknowledges that the
consideration period afforded her a reasonable period of time to consider fully
each and every term of this Agreement, including the General Release of Claims
set forth in paragraph 4 above, and that she has given the terms full and
complete consideration.

12. If Ms. Stacey notifies Auxilium of her acceptance of this Agreement by
delivering a signed copy to the Company addressed to Jennifer Armstrong as
described above, Ms. Stacey may revoke this Agreement for a period of seven
days. This Agreement shall not become effective or enforceable until the seven
day revocation period has ended. For revocation to be effective, it must be
delivered to Jennifer Armstrong, Auxilium Pharmaceuticals, Inc., 40 Valley
Stream Parkway, Malvern, PA 19355 within the seven-day revocation period.

 

5



--------------------------------------------------------------------------------

13. Ms. Stacey, intending to be legally bound, certifies and warrants that she
has read carefully this Agreement and has executed it voluntarily and with full
knowledge and understanding of its significance, meaning and binding effect.
Ms. Stacey further declares she is competent to understand the content and
effect of this Agreement and that her decision to enter into this Agreement has
not been influenced in any way by fraud, duress, coercion, mistake or misleading
information.

14. This Agreement will take effect on the first business day following the
expiration of the revocation period specified in paragraph 11 hereof, provided
that Ms. Stacey chooses not to revoke it.

15. Ms. Stacey agrees that she may not assign her rights or obligations under
this Agreement or the Employment Agreement. Ms. Stacey further agrees that
Auxilium may assign this Agreement to a successor or assignee in connection with
a merger, consolidation or sale or transfer of assets.

16. If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this
Agreement; provided, however, that upon any finding by a court of competent
jurisdiction that the release provided for by paragraph 4 above is illegal, void
or unenforceable, Ms. Stacey shall, at Auxilium’s request, execute promptly a
release and/or promise of comparable scope that is legal and enforceable. If
such a release is not executed by Ms. Stacey, she shall promptly return to
Auxilium any payments made pursuant to paragraphs 2(a) or (b) above.

17. The construction, interpretation and performance of this Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania, without regard to
conflict of laws principles.

18. This Agreement supersedes any and all prior agreements or understandings
between Ms. Stacey and Auxilium, except those provisions of the Employment
Agreement identified above. Ms. Stacey represents and acknowledges that in
executing this Agreement she has not relied upon any representation or statement
not set forth herein made by the Auxilium Pharmaceuticals, Inc. (as defined in
paragraph 4(b) hereof) with regard to the subject matter of this Agreement. Any
modification of this Agreement must be made in writing and signed by all
parties.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

As evidenced by their signatures below, the parties intend to be legally bound
by this Agreement.

 

/s/ Jennifer Evans Stacey

Jennifer Evans Stacey, Esq. DATE:  

February 15, 2012

Auxilium Pharmaceuticals, Inc. BY:  

/s/ Adrian Adams

NAME:  

Adrian Adams

TITLE:  

CEO & President

DATE:  

2/14/2012

 

7